Exhibit 3.3 Form 404 (revised 9/05) Return in duplicate to: THE STATE OF TEXAS Secretary of State SEAL P.O. Box 13697 Austin, TX 78711-3697 Articles of Amendment 512 463-5555 Pursuant to Article 4.04, FAX: 512/463-5709 Texas Business Filing Fee: $150 Corporation Act Article 1 Name The name of the corporation is as set forth below: BIOFUELS POWER CORPORATION State the name of the entity as it is currently shown in the records of the secretary of state.If the amendment changes the name of the entity, state the old name and not the new name in Article 1. The filing number issued to the corporation by the secretary of state is: Article 2 Amended Name (If the purpose of the articles of amendment is to change the name of the corporation, then use the following statement) The amendment changes the articles of incorporation to change the article that names the corporation. The article in the Articles of Incorporation is amended to read as follows: The name of the corporation is (state the new name of the corporation below) The name of the entity must contain an organizational designation or accepted abbreviation of such term.The name must not be the same as, deceptively similar to, or similar to that of an existing corporate, limited liability company, or limited partnership name on file with the secretary of state.A preliminary check for "name availability" is recommended. Article 3 Amendment to Registered Agent/Registered Office The amendment changes the articles of incorporation to change the article stating the registered agent and the registered office address of the corporation.The article is amended to read as follows: Registered Agent of the Corporation (Complete either A or B, but not both.Also complete C.) [] A. The registered agent is an organization (cannot be corporation named above) by the name of: OR [] B. The registered agent is an individual resident of the state whose name is set forth below. First Name MI Last Name Suffix Registered Office of the Corporation (Cannot be a P.O. Box.) C. The business address of the registered agent and the registered office address is: Street Address City State Zip Code TX Article 4 Other Altered, Added, or Deleted Provisions Other changes or additions to the articles of incorporation may be made in the space provided below.If the space provided is insufficient to meet your needs, you may incorporate the additional text by providing an attachment to this form.Please read the instructions to this form for further information on format. Text Area (The attached addendum, if any, is incorporated herein by reference.) The aggregate number of shares which the corporation has authority to issue is fifty million (50,000,000) shares with a par value of one cent ($0.01) each. Article 5 Statement of Approval The amendments to the articles of incorporation have been approved in the manner required by the Texas Business Corporation Act and by the constituent documents of the corporation. Effectiveness of Filing A. [X] This document will become effective when the document is filed by the secretary of state. OR B. [] This document will become effective at a later date, which is not more than ninety (90) days from the date of its filing by the secretary of state.The delayed effective date is Execution The undersigned signs this document subject to the penalties imposed by law for the submission of a false or fraudulent document. November 12, 2007 Date Signature of Authorized Officer
